Filed with the Securities and Exchange Commission on January 11, 2012 Registration File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NetREIT, Inc. (Exact name of Registrant as specified in its charter) Maryland 33-0841255 (State of or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1282 Pacific Oaks Place, Escondido, California 92029 (Address of Principal Executive Offices) (Zip Code) NetREIT 1999 Flexible Incentive Plan (Full title of the plan) Jack K. Heilbron Chief Executive Officer and President 1282 Pacific Oaks Place Escondido, California 92029 Kathryn Richman, Esq. General Counsel 1282 Pacific Oaks Place Escondido, California 92029 (Name and address of agent for service) Copy to: Bruce J. Rushall, Esq. Rushall & McGeever, APC 6100 Innovation Way Carlsbad, California 92009 (760) 471-8536 (Telephone number, including area code, of agent for service) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Offering Price Per Share (2) Aggregate Offering Price (2) Registration Fee Common Stock, $0.01 par value In addition, pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement on Form S-8 also covers an indeterminate number of common stock that may be necessary to adjust the number of common stock reserved for delivery pursuant to the Plan in accordance with the anti-dilution provisions of the Plan as a result of a share split, share dividend, recapitalization or other similar transaction or adjustment affecting the common stock as specified in such anti-dilution provisions. Estimated maximum price solely for the purpose of computing the aggregate offering price and the registration fee pursuant to Rules 457(c) and 457(h) of the General Rules and Regulations promulgated under the Securities Act and computed on the basis of $10.00 per share, which is the price for a share of common stock the company has sold to investors in its most recent private placement offering. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS This Registration Statement on Form S-8 (this “Registration Statement”) is being filed by NetREIT, Inc. (“Registrant” or the “Company”) with respect to shares of Registrant’s $0.01 par value Class A common stock (“common stock”) the Company intends to award and issue to eligible employees and agents who are participants in the NetREIT 1999 Flexible Incentive Plan.
